August 31, 2007


Honorable Craig T. Enoch
Winstead Sechrest & Minick, P.C.
401 Congress Avenue, Suite 2100
Austin, TX 78701
Mr. John P. Venzke
The Venzke Law Firm, LLP
PO Box 667485
Houston, TX 77266

RE:   Case Number:  06-0655
      Court of Appeals Number:  13-05-00131-CV
      Trial Court Number:  01-03395-F

Style:      STONEBRIDGE LIFE INSURANCE COMPANY (F/K/A J.C. PENNEY LIFE
      INSURANCE COMPANY), J.C. PENNEY DIRECT MARKETING SERVICES, INC., AND
      AEGON DIRECT MARKETING SERVICES, INC. (F/K/A AEGON SPECIAL MARKETS
      GROUP, INC.)
      v.
      GAYLE G. PITTS AND MARY VANDERFORD

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Patsy Perez|
|   |               |
|   |Ms. Cathy      |
|   |Wilborn        |